Citation Nr: 0944326	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-09 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for a respiratory 
disorder.  

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

As will be discussed in further detail below, the issues of 
entitlement to service connection for a respiratory disorder 
and for PTSD are addressed in the REMAND portion of the 
decision below and are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

A skin disorder is not currently shown.  


CONCLUSION OF LAW

A skin disorder was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a January 2006 letter notified the 
Veteran of the criteria for his claim for service connection 
for a skin disorder.  This document also informed him that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to this issue but that he must provide 
enough information so that the agency could request the 
relevant records.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II); and Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  In addition, a January 2007 
letter notified the Veteran of the type of evidence necessary 
to establish a disability rating and an effective date.  See 
Dingess/Hartman, 19 Vet. App. at 488.  

The Board acknowledges that only the January 2006 letter was 
issued prior to the initial adjudication (and denial) of the 
Veteran's service connection claim in December 2006.  The 
timing defect of the January 2007 correspondence, however, 
was cured by the agency of original jurisdiction's subsequent 
readjudication of this claim and issuance of a statement of 
the case (SOC) in February 2007 and a supplemental statement 
of the case (SSOC) in April 2009.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 444 F.3d at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

In the present appeal, the record reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the Veteran-including service and post-service 
treatment records.  [Attempts to obtain any additional 
service treatment records that may be available are not 
necessary in light of the lack of a current diagnosis of a 
skin disorder.]  Also, the Veteran was given an opportunity 
to testify before VA personnel but declined to do so.  

The Board acknowledges that the Veteran has not been accorded 
a VA examination relevant to his skin claim.  Importantly, 
however, as the Board will explain in the following decision, 
competent evidence of record fails to reflect the current 
presence of a diagnosed skin disorder.  Indeed, a private 
general medical examination conducted in February 2004 showed 
no abnormalities of the Veteran's skin.  Consequently, the 
Board concludes that a remand to accord the Veteran a 
pertinent VA examination is not necessary.  VA's duty to 
assist is not invoked where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2); Charles v. Principi, 
16 Vet. App. 370 (2002) & McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his skin claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process-as is exhibited by his 
submission of evidence.  Thus, the Veteran was provided with 
a meaningful opportunity to participate in the claims process 
and has clearly done so.  Any error in the sequence of events 
or content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  The Board will, thus, proceed to consider the issue 
of entitlement to service connection for a skin disorder, 
based on the evidence of record.  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2009).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).  

In any event, service connection may still be granted for 
such a pre-existing disease if manifestations of the disorder 
in service are found to constitute aggravation of the 
condition.  Id.  In this regard, the Board notes that a 
preexisting disability or disease will be considered to have 
been aggravated by active service when there is an increase 
in disability during service, unless there is clear and 
unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  

Moreover, the Veteran served in Vietnam during the Vietnam 
era, and service connection for chloracne and other acneform 
disorders consistent with chloracne may be presumed to be 
related to herbicide exposure in certain circumstances.  
38 C.F.R. § 3.307, 3.309(e).

In the present case, at the September 1967 enlistment 
examination, one examiner observed moderate acne on the 
Veteran's face and concluded that this disorder was not 
disabling.  Another examiner noted the presence of severe 
acne on the Veteran's face and chest.  Subsequent service 
treatment records indicate that, during active duty, the 
Veteran received occasional treatment for acne on his face, 
chest, and back.  At the October 1970 separation examination, 
the examiner acknowledged the Veteran's acne but also noted 
that his skin was normal at that time.  

Post-service medical records are negative for any complaints 
of, treatment for, or findings of a skin disorder.  [Indeed, 
in a January 2006 statement, the Veteran's representative 
noted that "[t]here has been no treatment for a skin 
condition of the back."  Also, no post-service medical 
record or other statement from the Veteran or his 
representative alludes to any post-service treatment for any 
type of dermatological disorder.]  Of further significance to 
the Board is the fact that a private general medical 
examination conducted in February 2004 demonstrated no 
dermatological abnormalities.  

Importantly, the Veteran has not provided specific argument 
regarding his claim for service connection for a skin 
disorder.  In fact, at no time during the current appeal has 
he described the specific type of skin problems that he 
purportedly experiences.  See Wood v. Derwinski, 1 Vet. App. 
191 (1991) & Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (in 
which the Court held that VA's duty to assist is not a one-
way street and that, if a veteran wishes help, he cannot 
passively wait for it in those circumstances where his/her 
own actions are essential in obtaining the putative 
evidence).  

As the post-service medical evidence illustrates, a diagnosis 
of a skin disorder is not shown.  Based on this evidentiary 
posture, the preponderance of the evidence is clearly against 
the Veteran's claim for service connection for such a 
disability-on any basis.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in which the Court held that, in the 
absence of proof of a present disability, there can be no 
valid claim).  See also Hickson v. West, 12 Vet. App. 247, 
253 (1999).  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
this service connection claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for a skin disorder is denied.  


REMAND

Respiratory Disorder

Service treatment records indicate that the Veteran received 
medical care for upper respiratory infections in April 1969 
and July 1970.  At the October 1970 separation examination, 
the Veteran denied ever having experienced tuberculosis, 
asthma, shortness of breath, pain or pressure in his chest, 
or a chronic cough.  A physical examination conducted at that 
time demonstrated that the Veteran's lungs and chest were 
normal.  X-rays taken of his chest on that same day were also 
normal.  

Post-service medical reports reflect treatment for acute 
bronchitis in December 1993 and July 1995 as well as an acute 
upper respiratory infection in September 1995.  X-rays taken 
of the Veteran's chest in September 1998 showed findings of 
right upper lobe infiltrates which were consistent with 
pneumonia (and with a less likely possibility of 
tuberculosis).  Follow-up radiographic films taken of the 
Veteran's chest in the following month showed interval 
resolution of the Veteran's right upper lobe infiltrate.  No 
active disease was shown.  

Subsequently, however, in January and February 2004, the 
Veteran was again treated for acute bronchitis.  Most 
recently, in November 2006, he reported having bronchitis 
"maybe a couple times . . . [per] year."  The treating 
physician assessed "[b]ronchitis-likely has mild COPD 
[chronic obstructive pulmonary disease]" and recommended 
that the Veteran undergo follow-up pulmonary function 
testing.  

Of particular significance to the Board in this matter is the 
fact that the records reflects in-service, and post-service, 
respiratory complaints.  Further, a complete and thorough 
review of the claims folder indicates that the Veteran has 
not been accorded a pertinent VA examination during the 
current appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Consequently, and based on this evidentiary posture, the 
Board concludes that a remand of this issue is necessary.  
Specifically, on remand, the Veteran should be accorded an 
opportunity to undergo a pertinent VA examination.  The 
purpose of the evaluation is to determine, to the extent 
possible, the relationship of any respiratory disorder found 
on examination to service.  

Further, as previously noted herein, the November 2006 
treating physician recommended that the Veteran undergo 
follow-up pulmonary function tests.  Copies of any such 
studies that the Veteran may have undergone since November 
2006 are not contained in the claims folder.  On remand, 
therefore, an attempt should be made to procure, and to 
associate with the claims file, any such relevant records 
that may be available.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  

Also, in an August 2006 letter, the Veteran's representative 
noted the Veteran's assertion that he had been treated for 
pneumonia at the base hospital in Fort Gordon, Georgia 
sometime around February or March 1968.  Records of 
in-service treatment for pneumonia are not included in the 
claims folder.  Thus, on remand, an attempt should be made to 
procure any such records which may be available and to 
associate them with the claims folder.  



PTSD

According to a November 2006 VA outpatient treatment record, 
the Veteran's screening for PTSD was negative.  In 
particular, he denied being easily startled or experiencing 
nightmares, avoidance and vigilance tendencies, emotional 
numbness, and detachments from other people, activities, and 
surroundings.  

At that time, however, the Veteran reported having filed a 
claim for PTSD with VA.  The treating physician assessed 
possible PTSD.  

In a January 2007 letter, a readjustment counseling therapist 
at the Pittsburgh Vet Center noted that the Veteran first 
sought treatment at that facility in January 2006.  This 
medical professional further explained that he had begun 
treating the Veteran approximately one-and-a-half months 
later in March 2006.  Importantly, this therapist concluded 
that the Veteran's "psychological (PTSD) . . . condition . . 
. [is] viable."  

Copies of the records of treatment that the Veteran received 
at the Pittsburgh Vet Center, as well as reports of any 
psychiatric care that he may have received at the VA Medical 
Center (VAMC) in Pittsburgh, Pennsylvania after November 2006 
are not contained in the claims folder.  On remand, 
therefore, an attempt should be made to procure, and to 
associate with the claims file, any such relevant records 
that may be available.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

In a statement received at the RO in October 2006, the 
Veteran asserted that, between October and November 1968 when 
he was assigned to "B CO 1st of the 2nd Infantry," he 
participated in search and destroy operations against the 
Viet Cong on the Cambodian border.  In this capacity, he blew 
up bunker complexes and any unexploded ordinances and was 
subjected to enemy attacks.  Service personnel records 
reflect the Veteran served with Co A 1st Engr Bn 1st Inf Div 
at that time.

Importantly, no attempt appears to have been made by the RO 
to obtain from the Veteran more specific information 
regarding his purported in-service stressors or to 
corroborate any of these purported in-service stressors.  On 
remand, therefore, an attempt should be made to accomplish 
the requisite stressor development.  

If, and only if, any of the Veteran's claimed stressors are 
verified or sufficiently corroborated, he should be accorded 
an opportunity to undergo a pertinent VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Procure copies of any additional 
records of respiratory treatment that the 
Veteran may have received during service 
through official sources.  The Board is 
particularly interested in records of 
treatment that the Veteran received for 
pneumonia at the base hospital in Fort 
Gordon, Georgia sometime between February 
and March 1968.  Any such available 
records should be associated with the 
claims folder.  

2.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who treated him for respiratory or his 
mental health in recent years.  After 
obtaining the appropriate release of 
information forms if necessary, procure 
copies of the records of respiratory and 
psychiatric treatment that the Veteran 
reports which are not duplicates of records 
already contained in the claims file.  The 
Board is particularly interested in records 
of respiratory and psychiatric treatment 
that the Veteran may have received at the 
VA Medical Center in Pittsburgh, 
Pennsylvania since November 2006 as well as 
records of psychiatric treatment that he 
may have received from the Pittsburgh Vet 
Center since January 2006.  Associate all 
such available records with the claims 
folder.  

3.  Contact the Veteran and ask him to 
provide as specific information as 
possible regarding his purported 
in-service stressors.  Specifically, he 
should provide dates, his military unit(s) 
and duty assignment(s), pertinent 
locations, and the names of fellow service 
person(s) 
involved, with respect to each claimed 
stressor.  He should also be asked to 
provide any corroborative evidence he may 
have, or be able to obtain, of the 
existence of such a stressor(s).  

4.  Based on information contained in the 
claims folder, as well as any evidence 
received pursuant to paragraph 3 of this 
Remand, ask the United States Army and 
Joint Services Records Research Center 
(JSRRC) to provide information to 
corroborate the Veteran's claimed 
in-service stressors, to include being 
ambushed during search and destroy 
missions on the Cambodian border in 
October and November 1968.  Service 
personnel records reflect the Veteran 
served with Co A 1st Engr Bn 1st Inf Div at 
that time.  The JSRRC's response should be 
included in the claims folder.  If the 
JSRRC is not asked for stressor 
verification, the reason(s) for not asking 
for stressor verification (e.g., 
insufficient information for stressor 
verification) should be documented in the 
Veteran's claims folder.  

5.  If and only if a verified or 
corroborated stressor is established, then 
n any event, thereafter, schedule the 
Veteran for a VA examination to determine 
whether he meets the diagnostic criteria 
for PTSD, based on the verified or 
corroborated stressor(s).  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All indicated tests 
should be conducted.  Complete rationale 
should be given for all opinions provided.  

6.  Schedule the Veteran for a VA 
respiratory examination to determine the 
nature of any respiratory disorder that he 
may have and for an opinion as to a 
possible relationship to service.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted.  
All pertinent pathology which is found on 
examination should be noted in the 
evaluation report.  

With regard to any respiratory disorder 
diagnosed on examination, the examiner 
should render an opinion as to whether it 
is at least as likely as not, i.e., a 
50 percent probability or greater, that 
any such disorder had its clinical onset 
in service or is otherwise related to 
active service.  Complete rationale should 
be provided for all opinions expressed.  

7.  Following completion of the above, the 
issues of entitlement to service 
connection for a respiratory disorder and 
entitlement to service connection for PTSD 
should be adjudicated.  If the decisions 
remain adverse, the Veteran and his 
representative should be provided with an 
SSOC.  An appropriate period of time 
should be allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2009).  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


